838 F.2d 1211Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.The UNITED STATES SECRETARY of CONGRESS, Plaintiff-Appellant,Aaron H. Brooks, Appellant,v.The GOVERNOR OF the STATES, the State of Maryland, StateAdministration Board of Election Law, Baltimore City Boardof Elections and Baltimore County District Court Building,Richard E. Israel, Kweisi Mfume, Defendants-Appellees.
No. 86-2173.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 18, 1987.Decided:  Feb. 4, 1988.

Aaron H. Brooks, appellant pro se.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's complaint for lack of standing is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Aaron H. Brooks v. Governor of the State of Maryland, C/A No. 86-3328 (D.Md. Nov. 3, 1986)


2
AFFIRMED.